Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-17, drawn to a curable, one-part epoxy/thiol resin composition.
Group II, claim(s) 18-20, drawn to a method of curing a curable, one-part epoxy/thiol resin composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of the curable, one-part epoxy/thiol resin composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Burns et al. (US 6,653,371 B1, cited in IDS) in view of Lieske et al. (US 3,597,410, cited in IDS). Burns teaches a curable (1:9, 26), one-part (1:26; 5:8, 16, 7:11; 16:10-11) epoxy/thiol resin composition (1:9-12, 26; 4:39-40, 47-53; 5:15-19, 29-31; 6:42-45, 58-59; 8:36-37, 51-52; 10:42-44) comprising an epoxy resin component comprising an epoxy resin having at least two epoxide groups per molecule (1:10-11; 4:49-51; 5:17-19; 6:42-44; 7:16), a thiol component comprising a polythiol compound having at least two primary thiol groups (1:11-12; 4:52-53; 7:16; 8:36-47), and a latent hardener (1:12-13; 4:54; 5:20; 6:46, 60-61; 7:16; 8:59-61), wherein the latent hardener is a reaction product of phthalic anhydride and an aliphatic polyamine (9:3-6), a reaction product of approximately equimolar proportions of phthalic acid and diethylene triamine (9:6-8), a reaction product of a polyfunctional epoxy compound, an imidazole compound and phthalic anhydride (9:10-13), an amine adduct latent accelerator (9:23-25), the reaction product of a compound having one or more isocyanate groups in its molecule with a compound having at least one primary or secondary amino groups in its molecule (9:25-28), 2-heptadeoylimidazole, 2-phenyl-4,5-dihydroxymethylimidazole, 2-phenyl-4-methyl-5-hydroxymethylimidazole, 2-phenyl-4-benzyl-5-hydroxymethylimidazole, 2,4-diamino-8-2-methylimidazolyl-(1)-ethyl-5-triazine, an additional product of triazine with isocyanuric acid, succinohydrazide, adipohydrazide, isophtholohydrazide, o-oxybenzohydrazide, or .
Burns does not teach that the curable, one-part epoxy/thiol resin composition further comprises a substituted barbituric acid soluble in the one-part epoxy/thiol resin composition. However, Lieske teaches N,N’-diphenylbarbituric acid (5:42; 6:10) or 5-nitrobarbituric acid (5:43) that is used in a process for retarding the hardening of an epoxide resin at elevated temperatures which comprises admixing a retarding amount of the barbituric compound to a hardenable mixture of a hardenable epoxide compound containing more than one epoxide group in the molecule, and an organic polycarboxylic acid anhydride epoxide resin hardener, said hardenable mixture being maintained at a temperature sufficient to cause an epoxide resin hardening reaction (1:16-41). Burns and Lieske are analogous art because both references are in the same field of endeavor of a curable, one-part epoxy resin composition comprising an epoxy resin component comprising an epoxy resin having at least two epoxide groups per molecule. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Lieske’s N,N’-diphenylbarbituric acid or 5-nitrobarbituric acid to modify Burns’s curable, one-part epoxy/thiol resin composition. Lieske’s N,N’-diphenylbarbituric acid or 5-nitrobarbituric acid reads the barbituric acid derivatives of Formula (II) that is recited in the specification of the instant application (p. 17, l. 19-p. 18, l. 2). The instant application recites that the barbituric acid derivatives include those of Formula (II) (p. 17, l. 19-20), and that the barbituric acid derivatives are those that are soluble in the epoxy/thiol resin compositions (p. 16, l. 22-24). Lieske’s N,N’-diphenylbarbituric acid or 5-nitrobarbituric acid therefore reads on a substituted .
Melissa Buss on 10/28/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DAVID T KARST/           Primary Examiner, Art Unit 1767